 
 
IV 
108th CONGRESS
2d Session
H. RES. 603 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2004 
Ms. Lee (for herself, Mr. Shays, Ms. Jackson-Lee of Texas, Mrs. Jones of Ohio, Mr. Waxman, Mrs. Maloney, Mrs. Christensen, Ms. Millender-McDonald, Mr. Tierney, Ms. Norton, Mr. Davis of Illinois, Mr. Rangel, Mr. Grijalva, Mr. Lewis of Georgia, Ms. Watson, Mr. Moran of Virginia, Ms. Eddie Bernice Johnson of Texas, Mr. Sanders, Mr. Hoeffel, Mr. Payne, Ms. Berkley, Mr. Conyers, Mr. McDermott, Ms. Waters, Ms. Baldwin, Mr. Greenwood, Mr. Meeks of New York, Ms. Slaughter, Ms. Harman, Mr. Brady of Pennsylvania, Mr. Frost, Mr. Crowley, Ms. McCarthy of Missouri, Mr. Cummings, Mrs. Lowey, Ms. McCollum, Ms. Kilpatrick, Mr. Van Hollen, Mr. Farr, Ms. Woolsey, Mr. Abercrombie, Ms. Carson of Indiana, Mr. Gonzalez, Mr. Meek of Florida, Mr. Stark, Mr. Weiner, Mr. Hinchey, Ms. Schakowsky, Mrs. Davis of California, Ms. Linda T. Sánchez of California, and Mr. Wynn) submitted the following resolution; which was referred to the Committee on the Judiciary
 
RESOLUTION 
Commending the marchers, expressing the belief that each individual has the right to manage his or her own fertility, recognizing that the expression of sexuality is a lifelong aspect of human development, trusting individuals to make responsible choices related to having children, supporting loving families in all of their relationship forms, and celebrating the March for Women’s Lives in which individuals make their voices heard through collective pro-choice power. 
 
Whereas the March for Women's Lives unites women and men from across the United States and the world to advance the right to choose in the fullest sense; 
Whereas reproductive freedom is allied to social, economic, political, and human rights, and the House of Representatives joins in solidarity with those who are committed to such rights in an effort to advance choices for everyone; 
Whereas choice holds a different meaning for each person, and the House of Representatives respects the diverse range of choices made with regard to health, sexuality, and family; 
Whereas the House of Representatives promotes the strengthening of human and civil rights, and in particular, fundamental reproductive rights, including access to family planning, safe, legal abortion, uncensored medically accurate sexuality information, and the ability to make personal health care decisions free from government intrusion; 
Whereas the House of Representatives advocates an end to the inequality, discrimination, and oppression that are barriers to the realization of the right to choose; 
Whereas the right to challenge these inequities in the courts must be protected; 
Whereas the House of Representatives believes resources and safeguards are needed to guarantee our rights and access to voluntary reproductive health care services, including a lifetime of quality health care, especially in communities of unmet need; and 
Whereas sufficient government resources and a livable wage are necessary to ensure that the choice to bear or adopt a child means the ability to raise a healthy, safe, and educated child: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the hundreds of thousands of marchers who have come from around the world to fight for women’s lives; 
(2)believes that rights have no borders and that each individual, throughout the world, has the fundamental right to manage his or her fertility; 
(3)recognizes the full expression of sexuality is a lifelong aspect of human development, which can be a positive source of personal enrichment when it is consensual, based on informed choices, and consistent with one's ethical and personal values; 
(4)trusts individuals to make responsible choices about whether, when, how, and with whom to have a child; 
(5)supports loving families in all of their relationship forms, and it should be ensured that they are strong, secure, and free from violence; and 
(6)celebrates the March for Women’s Lives in which individuals of every age, race, ethnicity, nationality, language, ability, immigration status, marital status, income, geography, religion, gender, and sexual orientation make their voices heard through collective pro-choice power. 
 
